Citation Nr: 0807042	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  06-21 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The appellant was a member of the Puerto Rico Army National 
Guard from November 1964 to November 1970; he had verified 
periods of active duty for training (ACDUTRA) in July 1965, 
from December 1965 to April 1966, in June 1967, July 1969, 
and from June 1970 to July 1970 and various periods of 
inactive duty for training (INACDUTRA) until his separation 
in November 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a February 2006 rating decision in which the RO 
denied service connection for hearing loss.  The appellant 
filed a notice of disagreement (NOD) in March 2006 and the RO 
issued a statement of the case (SOC) in May 2006.  The 
appellant filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in June 2006.  The RO issued a 
supplemental SOC (SSOC) in September 2006.

In February 2007, the appellant and his spouse testified 
during a hearing before the undersigned Veterans Law Judge at 
the RO; a transcript of the hearing is of record.

The Board points out that, at the time of the decision on 
appeal, and throughout much of the pendency of this appeal, 
the appellant was represented by a veteran's service 
organization, The American Legion.  However, in an August 
2006 VA Form 21-4138, the appellant revoked this 
authorization, and indicated that he is now representing 
himself; the Board recognizes the change in representation.  

For the reasons expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional 
development of the claim on appeal is warranted.

During the Board hearing and in various statements, the 
appellant and his spouse asserted that service connection for 
bilateral hearing loss is warranted because it was incurred 
as a result of an incident during basic training at Ft. 
Gordon, Georgia, when he was not wearing ear protection and a 
soldier fired his weapon close to the appellant's left ear.  
His spouse testified that the appellant wrote her letters, 
recounting an incident during target practice, when he had 
not been able to put his ear protection on and a soldier had 
fired his weapon.  The appellant stated that he did not 
report for treatment at the time because he felt that because 
he did not know English he would not be able to explain his 
problem.  His spouse reported that the appellant did not 
realize he was losing his hearing, but that, within a couple 
years after service, she had to raise her voice so that he 
could hear and that he also had problems when listening to 
the radio.  He claimed that a private physician had linked 
his hearing loss to military service and that, following 
service, he had not had occupational exposure to noise as he 
worked as a meter reader for the electric company.

In this regard, the Board notes that service connection may 
be granted for a disability resulting from disease or injury 
incurred or aggravated during a veteran's active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  The 
Board observes that, with respect to the appellant's Army 
National Guard service, the applicable laws and regulations 
permit service connection only for a disability resulting 
from disease or injury incurred in or aggravated coincident 
with ACDUTRA, or for disability resulting from injury during 
INACDUTRA.  See 38 U.S.C.A. § 101(22), (23), (24) (West 
2002); 38 C.F.R. § 3.6 (2007).  

Generally, a pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.306(a) (2007).  The underlying disorder, as opposed to the 
symptoms, must be shown to have worsened in order to find 
aggravation.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

The Board notes that, under the provisions of 38 C.F.R. § 
3.385, impaired hearing is considered by VA to be a 
disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 
decibels or greater; the thresholds for at least three of 
these frequencies are 26 or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).

In this regard, the Board notes that no audiometric testing 
was performed at the time of his December 1965 enlistment 
examination, except for a hearing (whisper) test which showed 
the appellant's hearing was normal, 15/15, in both ears.  
Audiometric testing performed in March 1966, before his 
release from ACDUTRA, appeared to reveal some diminished 
hearing acuity in both ears particularly at 4000 Hertz.  At 
that time, audiometric testing revealed pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
--
40
LEFT
5
10
15
--
35

Speech recognition testing was not done.

Thus, service medical records reflect some change in the 
appellant's hearing acuity between his enlistment and release 
from ACDUTRA examinations.  Even so, there were no findings 
of in-service (compensable) hearing loss in the left ear.  
However, the Board notes that the absence of in-service 
evidence of hearing loss is not fatal to the claim.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of 
a current hearing loss disability (i.e., one meeting the 
requirements of 38 C.F.R. § 3.385, as noted above) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).

Initially, the RO denied the claim due to unverified 
qualifying service.  Following receipt of his service medical 
and personnel records, the RO readjudicated the claim on the 
merits and this appeal ensued.  In this regard, the Board 
points out that the appellant's service personnel records 
confirm that he served with the National Guard from November 
1964 to November 1970 with verified periods of ACDUTRA from 
July 10, 1965 to July 24, 1965, from December 6, 1965 to 
April 26, 1965, from June 16, 1967 to June 30, 1967, from 
July 13, 1969 to July 27, 1969, and from June 19, 1970 to 
July 3, 1970.  They also reflect that he was sent to Ft. 
Gordon, Georgia for basic combat training from December 13, 
1965 to February 4, 1966.  Post-service private and VA 
audiological evaluations reveal hearing loss in both ears as 
defined by § 3.385.  

Given the appellant's assertions of an in-service target 
practice incident at Ft. Gordon, his personnel records 
documenting that he went through basic training at Ft. 
Gordon, his service medical records reflecting some change in 
the appellant's hearing acuity between his enlistment and 
release from ACDUTRA examinations, his wife's testimony of 
hearing loss within a couple of years following service 
discharge, and objective medical evidence of a bilateral 
hearing loss disability, the Board finds that VA examination, 
with audiometric testing, and a medical opinion by an 
otolaryngologist (ear, nose, and throat (ENT) physician)-
based on full consideration of the appellant's documented 
medical history and assertions-is needed to resolve the 
claim for service connection.   See 38 U.S.C.A. § 5103A (West 
2002).  

The Board also notes that the medical evidence of record 
includes reports of  private audiometric evaluations dated in 
March 2002 and in December 2005 that show graphical displays 
of audiogram test results that have not been converted to an 
appropriate numerical form.  Accordingly, this evidence 
requires translation by a certified specialist.  See Kelly v. 
Brown, 7 Vet. App. 471 (1995).  In addition, there are 
several documents in the record that have yet to be 
translated from Spanish into English.  This should be 
accomplished on remand.

Accordingly, the RO should arrange for the appellant to 
undergo VA examination by an ear, nose and throat (ENT) 
physician at an appropriate VA medical facility.  The 
appellant is hereby advised that, failure to report to the 
scheduled examination, without good cause, may well result in 
a denial of the claim.  See 38 C.F.R. § 3.655 (2007).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the appellant fails to report to 
any scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of any notice(s) of the 
examination.

Prior to arranging for the appellant to undergo further 
examination, the RO should also give the appellant another 
opportunity to present information and/or evidence pertinent 
to the claim on appeal.  The RO's notice letter to the 
appellant should explain that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but 
see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should also invite the appellant to submit all 
evidence in his possession.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2007).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim for service connection on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should have a certified 
specialist translate any graphical 
displays of private audiogram test 
results that have not been converted to 
an appropriate numerical form, in 
particular private audiological 
evaluations performed in March 2002 and 
December 2005.  In addition, the RO 
should have any documents in, or added 
to, the record that are in Spanish and 
have not already been translated into 
English, translated into English prior to 
any scheduled examination.  All records 
should be associated with the claims 
file.

2.  The RO should send to the appellant a 
letter requesting that the appellant 
provide sufficient information, and, if 
necessary, authorization, to enable the 
RO to obtain any additional evidence not 
of record that pertains to the claim for 
service connection for hearing loss that 
is not currently of record.  

The RO should invite the appellant to 
submit all pertinent evidence in his 
possession.  The RO should explain the 
type of evidence of evidence that is the 
appellant's ultimate responsibility to 
submit.  The RO's letter should also 
clearly explain to the appellant that he 
has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the appellant to 
undergo VA examination, by an ENT 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the appellant, and the report of 
the examination should include discussion 
of the appellant's documented medical 
history and assertions.  All appropriate 
tests and studies (to include audiometry, 
and speech discrimination testing, for 
each ear), should be accomplished (with 
all results made available to the 
physician prior to the completion of his 
or her report) and all clinical findings 
should be reported in detail.  

Based on the results of audiometric 
testing, the ENT physician should 
specifically indicate, with respect to 
each ear, whether the appellant currently 
has hearing loss to an extent recognized 
as a disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 
4000 Hertz of 40 decibels or greater; or 
an auditory threshold for at least three 
of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz of 26 decibels or greater; 
or speech recognition scores using the 
Maryland CNC Test of less than 94 
percent).  

If any hearing loss disability is 
diagnosed, also with respect to each ear, 
the physician should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., a 50 percent or greater 
probability) that such disability is the 
result of a disease or injury (to 
particularly include alleged in-service 
noise exposure) incurred in or aggravated 
coincident with ACDUTRA (e.g., during the 
period from December 1965 to February 
1966 when the appellant was attending 
basic training at Ft. Gordon, Georgia), 
or is the result of an injury during 
INACDUTRA while serving in the National 
Guard.  In rendering the requested 
opinion, the physician should discuss the 
appellant's enlistment and release from 
ACDUTRA examination results, particularly 
with regard to the right ear, and the VA 
audiologist's opinions.

The physician should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the appellant fails to report to 
the scheduled examination, the RO must 
obtain and associate with the claims file 
copy(ies) of any notice(s) of the dae and 
time of the examination sent to the 
appellant by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

7.  After completing the requested 
actions, and any additional 
notification and/or development deemed 
warranted, the RO should readjudicate 
the claim on appeal in light of all 
pertinent evidence and legal authority.  

8.  If the benefit sought on appeal 
remains denied, the RO should furnish 
to the appellant an SSOC and afford him 
the appropriate period of time for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



